                     1   J. Christopher Mitchell (Bar No. 215639)
                         HOGAN LOVELLS US LLP
                     2   80 South 8th Street, Suite 1225
                         Minneapolis, MN 55402
                     3   Telephone: (612) 402-3018
                         Facsimile: (612) 339-5167
                     4   chris.mitchell@hoganlovells.com

                     5   Attorneys for Defendant
                         STARKIST CO.
                     6

                     7

                     8                               UNITED STATES DISTRICT COURT
                     9                              NORTHERN DISTRICT OF CALIFORNIA
                   10
                                                            OAKLAND DIVISION
                   11

                   12

                   13    PATRICK HENDRICKS, individually and on         Case No.: 4:13-cv-00729-HSG
                         behalf of all others similarly situated,
                   14                                                   AMENDED JOINT STIPULATION
                                                                        AND ORDER REGARDING
                   15                  Plaintiff,                       SUPPLEMENTAL SUBMISSION
                   16           v.                                      Judge Haywood S. Gilliam, Jr.
                   17    STARKIST CO.,                                  Courtroom 2- 4th Floor
                   18
                                       Defendant.
                   19
                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
H OGAN L OVELLS US
       LLP
  ATTORNEYS AT LAW            AMENDED JOINT STIPULATION AND ORDER REGARDING SUPPLEMENTAL SUBMISSION
   SAN FRANCISCO
                                                       Case No. 4:13-cv-00729-HSG
                     1          WHEREAS, the parties wish to update the Court as to the status of the Supplemental

                     2   Submission Regarding the Redemption Policy (the “Supplemental Submission”) requested by the

                     3   Court during the January 31, 2019 Telephonic Case Management Conference;

                     4          WHEREAS, during the Telephonic Case Management Conference, the Court asked

                     5   StarKist to endeavor to file the Supplemental Submission by February 7, 2019, but stated that

                     6   StarKist could take additional time if needed;

                     7          WHEREAS, StarKist and its counsel have been working diligently to complete the

                     8   Supplemental Submission, but need some additional time;

                     9          WHEREAS, StarKist anticipates that it will be in position to file the Supplemental

                   10    Submission by February 11, 2019;

                   11           THEREFORE, the parties agree that the Supplemental Submission shall be filed by

                   12    February 11, 2019.

                   13           IT IS SO STIPULATED AND AGREED.

                   14

                   15

                   16    Dated: February 8, 2019                            HOGAN LOVELLS US LLP
                   17
                                                                            By: /s/ J. Christopher Mitchell
                   18                                                          J. Christopher Mitchell
                                                                               Attorneys for Defendant
                   19                                                          STARKIST CO.
                   20

                   21
                         Dated: February 8, 2019                            BURSOR & FISHER, P.A.
                   22

                   23                                                       By: /s/ L. Timothy Fisher
                                                                               L. Timothy Fisher
                   24                                                          CLASS COUNSEL

                   25

                   26

                   27

                   28
H OGAN L OVELLS US                                                        -1-
       LLP
  ATTORNEYS AT LAW             AMENDED JOINT STIPULATION AND ORDER REGARDING SUPPLEMENTAL SUBMISSION
   SAN FRANCISCO
                                                        Case No. 4:13-cv-00729-HSG
                     1                                           ATTESTATION

                     2          I, J. Christopher Mitchell, hereby attest, pursuant to N.D. Cal. Local Rule 5.1(i)(3), that

                     3   concurrence to the filing of this document has been obtained from each signatory hereto.

                     4

                     5                                                                /s/ J. Christopher Mitchell
                                                                                      J. Christopher Mitchell
                     6

                     7

                     8

                     9

                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19
                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
H OGAN L OVELLS US                                                       -2-
       LLP
  ATTORNEYS AT LAW             AMENDED JOINT STIPULATION AND ORDER REGARDING SUPPLEMENTAL SUBMISSION
   SAN FRANCISCO
                                                        Case No. 4:13-cv-00729-HSG
                     1
                                                                      ORDER
                     2          The Court has considered the above Stipulation and finds that it is in the interests of all
                     3   Parties and in service of judicial economy and efficiency.
                     4          IT IS SO ORDERED this 11th day of February, 2019.
                     5

                     6

                     7                                                 _______________________________________
                                                                       HON. JUDGE HAYWOOD S. GILLIAM, JR.
                     8

                     9

                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19
                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
H OGAN L OVELLS US                                                       -3-
       LLP
  ATTORNEYS AT LAW             AMENDED JOINT STIPULATION AND ORDER REGARDING SUPPLEMENTAL SUBMISSION
   SAN FRANCISCO
                                                        Case No. 4:13-cv-00729-HSG
